Citation Nr: 1424053	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  05-32 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his mother


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1989 to October 1994.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the RO in St. Petersburg, Florida, which, in pertinent part, denied service connection for an acquired psychiatric disorder and TDIU.  This case was previously before the Board in August 2012 where the Board denied service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities, and remanded the issue of entitlement to a TDIU under 38 C.F.R. § 4.16(b) (2013).

The Veteran appealed the August 2012 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2013 Order, the Court granted a Joint Motion for Remand (JMR), which vacated and remanded the issue of service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.  Specifically, the parties agreed in the JMR that the Board erred in failing to obtain a clarifying opinion from the VA examiner who conducted the August 2011 VA mental health examination.  The issue of entitlement to a TDIU was not before the Court; however, as the appropriate development was conducted by the RO on remand, the issue is again before the Board.  

The Board now remands the issue of service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities, to obtain the necessary VA mental health opinion.  This additional development is required in order to provide an adequate statement of reasons and bases in the analysis of the issues on appeal.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR).  The issue of entitlement to a TDIU must also be remanded as the issue is inextricably intertwined with the service connection issue. 

In July 2007, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in St. Petersburg, Florida.  A copy of the transcript has been associated with the record.  The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

VA Mental Health Examination Opinion

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In the JMR, the parties noted that, as to the question of secondary service connection, the VA examiner at the August 2011 VA mental health examination opined:

The Veteran's history of migraines and hypertension appears to precede the development of his mental condition.  It is less likely as not that these medical conditions caused his mental condition.  It is at least as likely as not that they could exacerbate mental conditions with a medical overlay that interacts with the mental condition.  I could only speculate on the exact dynamics.  It is as likely as not that the mental condition presented post military and has followed a natural progression. 

The parties agreed that it was unclear as to what the examiner actually meant when he stated that the Veteran's mental condition was following a natural progression, and the Board should send the August 2011 VA mental health examination back to the VA examiner for an opinion clarification.  In the event the VA examiner is unable to provide a clear opinion without resorting to mere speculation, the VA examiner should explain why he is unable to provide the sought-after opinion.  Further, an additional clarification as to why the service-connected migraines and/or hypertension did not cause the Veteran's mental disability would be helpful.

The parties also agreed that on remand the Board may undertake any additional development which it feels will be helpful in resolving the claim.  The Board finds this encompasses obtaining a new secondary service connection opinion should the original VA examiner be unavailable.

TDIU

In April 2010, the Veteran received a VA mental health examination.  The examination report conveyed that the VA examiner opined that the Veteran's mental health status rendered it "most unlikely" that the Veteran would be able to obtain employment.  As such, the issue of entitlement to a TDIU is inextricably intertwined with the issue of service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities, and adjudication of entitlement to a TDIU must be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1.  Return the August 2011 VA mental health examination report, along with the relevant evidence of record, to the VA examiner who conducted the examination for an addendum opinion clarifying:

a) What the examiner meant when he stated in the August 2011 report that the Veteran's mental condition was following a natural progression.

b) Why the examiner opined that it was less likely as not that the Veteran's service-connected disabilities caused any identified psychiatric disorder.

c) Whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's service-connected migraines, hypertension, and/or chronic foot pain disabilities aggravated (permanently worsened in severity) a current psychiatric disorder.

If it is the examiner's opinion that there is permanent worsening beyond a normal progression (i.e., aggravation), the examiner should identify the baseline level of severity of the identified psychiatric disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.  The examiner should provide a rationale for the opinion with references to the evidence of record.  

d) Whether it remains speculative as to how the Veteran's service-connected disabilities could impact his mental condition, and if so, the examiner must explain why an opinion cannot be provided without resort to speculation.

Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  

2.  In the event the original VA examiner is no longer available, request a VA mental health opinion that addresses the relationship, if any, between any identified psychiatric disorder and the Veteran's service-connected disabilities.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the opinion rendered.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.    

The examiner should advance the following opinion: 

a) Is it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's service-connected migraines, hypertension, and/or chronic foot pain disabilities caused a current psychiatric disorder?


b) Is it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's service-connected migraines, hypertension, and/or chronic foot pain disabilities aggravated (that is, permanently worsened in severity) a current psychiatric disorder?

If it is the examiner's opinion that there is aggravation, he or she should identify the baseline level of severity of the identified psychiatric disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.  The examiner should provide a rationale for the opinion(s) with references to the evidence of record.  

If the requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.
 
4.  Then readjudicate the Veteran's claims for service connection for an acquired psychiatric disorder (to include as secondary to service-connected disabilities) and TDIU.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



